UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 21-7562


ROBERT GRAHAM, JR.,

                    Plaintiff - Appellant,

             v.

STATE OF SOUTH CAROLINA; FLORENCE COUNTY COURT SYSTEMS;
ALAN WILSON, South Carolina Attorney General,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:21-cv-00769-TMC)


Submitted: April 29, 2022                                         Decided: May 17, 2022


Before WYNN, THACKER, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Graham, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Graham, Jr., appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing Graham’s 42 U.S.C. § 1983 complaint under 28

U.S.C. §§ 1915(e)(2)(B), 1915A.      He also appeals the denial of his motion for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Graham v. South Carolina, No.

6:21-cv-00769-TMC (D.S.C. Sept. 30 & Nov. 1, 2021). We deny Graham’s motions to

place the case in abeyance, for remand, to appoint counsel, and to amend sentence. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2